Citation Nr: 9920470	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-03 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to June 1957.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for bipolar disorder.


REMAND

This matter was remanded by the Board in January 1999 in 
order to schedule a hearing before a member of the Board.  A 
review of the record reveals that on January 20, 1999, the 
veteran was sent notice of the scheduling of a travel board 
hearing on February 11, 1999.  The veteran did not report for 
the hearing.  On file is a pre-printed unsigned and undated 
VA Form 21-4138, which indicates that the veteran agrees to 
waive the 30-day notice of a hearing.  Such agreement is not 
signed by the veteran  Under the provisions of 38 C.F.R. 
§ 19.76 the veteran is to be provided notice of a travel 
board hearing, not less than 30 days prior to the date of the 
hearing.  

Additionally, it appears that the veteran intends to change 
his appointed representative.  A letter dated on May 10, 1999 
from a private attorney is included in the file; however, 
there is no corresponding VA Form 21-22.  The previously 
executed VA form 21-22, designating AMVETS as the 
representative has been marked "VOID."  The Board notes 
that the veteran is entitled to submit a request for a change 
in representation during the 90-day period following the 
mailing of notice that the matter on appeal has been 
certified to the Board.  The above-mentioned letter was 
received during this time period and indicates that such a 
designation has been made.  

In light of the above, and in the interest of ensuring a just 
and equitable decision, the Board regrets that it must remand 
this matter for the following development:

1.  The RO should reschedule the veteran 
for a travel board hearing, with 
appropriate notice of the date of the 
hearing as provided in 38 U.S.C.A. 
§ 19.76.  

2.  The RO should obtain from the veteran 
a VA Form 21-22 indicating the appointed 
representative in her case.  Such form 
should be associated with the veteran's 
claims folder.  Further, any 
communication with the veteran related to 
her personal hearing, or any other 
matter, should also be sent to such 
representative.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



